The opinion of the court was delivered by
Williams, Ch. J.
The defendant attempts to raise but two questions in this case, and to neither of them can we attach much importance. '
1. Whether, by the repeal of the act of the legislature of 1821, against fraudulent conveyances, 'the plaintiff’s claim was not discharged. The fraudulent note, to which the defendant was a party, was executed the 23d of April, 1840. The statute, which repealed the act of 1821, was not to take effect until July, 1840, until which time the statute of 1821 continued in force; and, by the repealing act, no penalty, or forfeiture, accrued before the statute was repealed, was to be affected by the repeal; and we cannot see any question arising on this state of the law. The law, under which the forfeiture accrued, was in force in April, 1840, and the penalty was saved to the party aggrieved, by the terms of the repealing act.
2. The other question, as to the amount of the forfeiture, was decided in the case of Wright q. t. v. Eldred, 2 Aik. 401. One of the points made in that case was as to the amount of the forfeiture, and it was holden that the whole amount of the judgment was forfeited, though but part of the consideration was fraudulent.
The judgment of the county court is therefore affirmed.